Citation Nr: 1431958	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-21 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for heart disease.

2.  Entitlement to an effective date for the grant of service connection for edema of the right lower extremity, prior to March 27, 2009.

3.  Entitlement to an effective date for the grant of service connection for edema of the left lower extremity, prior to March 27, 2009

4.  Entitlement to an effective date for an award of a 50 percent evaluation for hepatitis C, prior to May 26, 2010.

5.  Entitlement to increased payments for special monthly compensation.


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from November 1969 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  By rating decision dated May 2004, the RO denied service connection for heart disease.  A July 2010 rating action granted service connection for edema of each lower extremity, and assigned a 10 percent evaluation for each lower extremity, effective March 27, 2009.  In addition, the RO increased the rating assigned for hepatitis C to 50 percent, effective May 26, 2010.  Finally, the RO granted special monthly compensation at the housebound rate.  The Veteran has disagreed with the effective date assigned for the grant of service connection for edema of the lower extremities, and the effective date for the 50 percent rating assigned for hepatitis C.  This case was previously before the Board in March 2011 and again in January 2013 and was remanded for additional development of the record and/or to ensure due process.  The case is again before the Board for appellate consideration.

Service connection for heart disease was originally denied by the RO in October 1971, and the Board denied service connection for a ventricular septal defect in February 1983.  In May 1994, the RO concluded new and material evidence had not been received to reopen a claim for service connection for heart disease.  He was notified of this determination and of his right to appeal by letter, but a timely appeal was not received.  

The RO has not considered finality of the May 1994 decision, and decided the claim on the merits.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).


The issue of whether discontinuance of a drug and alcohol abuse counselor program of VA Vocational Rehabilitation and Employment benefits under Chapter 31 was proper was adjudicated by the Board in January 2013.  Accordingly, this decision is limited to the issues set forth on the preceding page.


FINDINGS OF FACT

1.  An unappealed May 1994 rating decision concluded new and material evidence had not been received to reopen a claim for service connection for heart disease.

2.  Certain evidence received subsequent to the May 1994 rating decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for heart disease.

3.  Service connection is in effect for, among other disabilities, PTSD and hypertension.

4.  The Veteran's heart disease, if present, was initially manifested years following service, is not causally related to service, nor is it caused by or aggravated by a service-connected disability.

5.  The Veteran did not file a claim for service connection for edema of each lower extremity within one year of his separation from service.

6.  The Veteran contacted a VA medical facility on March 27, 2009 and reported symptoms consistent with edema of the lower extremities.  

7.  The ankle swelling reported by the Veteran on March 27, 2009, was subsequently attributed by a VA physician to the progression of liver disease.

8.  The Veteran is entitled to special monthly compensation at the housebound rate.  His payments are based on his having a spouse and three children.


CONCLUSIONS OF LAW

1.  A May 1994 rating decision, which denied the Veteran's claim for service connection for heart disease, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).

2.  Evidence received subsequent to the May 1994 rating decision is new and material, and therefore, the claim of entitlement to service connection for heart disease is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

3.  Heart disease was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2013).

4.  The criteria for an effective date for an award of service connection for edema of the right lower extremity prior to March 27, 2009 have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400 (2014).

5.  The criteria for an effective date for an award of service connection for edema of the left lower extremity prior to March 27, 2009 have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400 (2014).

6.  The criteria for an effective date of March 27, 2009 for an award of a 50 percent evaluation for hepatitis C prior to May 26, 2010 have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.400(o) (2013).

7.  Increased payments for special monthly compensation are not warranted.  38 U.S.C.A. § 1114 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Although no notice complying with Kent was provided, in light of the Board's finding new and material evidence has been received, the Veteran has not been prejudiced by this omission.

The appellant was advised of VA's duties to notify and assist in the development of the claims.  By letters dated September 2007 and May 2010, the RO provided information regarding the evidence VA was responsible for providing and the evidence he was responsible for providing.  The May 2010 letter provided the requisite information pertaining to service connection on a secondary basis.  The letters also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records and pertinent postservice treatment records have been secured.  Opinions have been obtained regarding the existence of a heart disability and it relationship to service or a service-connected disability.  The Board has found the examinations and opinions adequate to consider this issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is also met.  

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


	New and material evidence

The evidence of record at the time of the May 1994 rating decision included the service treatment records, VA and private outpatient treatment records and the report of a VA examination.  

On the enlistment examination in September 1969, it was reported the Veteran underwent a ventricular septal defect repair in 1965.  A thoracotomy scar was noted.  An electrocardiogram showed abnormalities that were possibly due to the surgery.  The heart appeared normal on examination.  A chest X-ray was negative.  When he was seen in November 1969, it was indicated there was no pre or postoperative evidence for pulmonary hypertension or left ventricular hypertrophy.  He complained of chest pain in November 1969 and again in January and February 1970.  On the January 1970 visit, he stated he had pain all the time since 1964.  The impression was chest pain.  The heart was evaluated as normal on the separation examination in April 1970.  A chest X-ray was negative.  

VA outpatient treatment records disclose the Veteran was seen in June 1981 with a history of a heart murmur and a heart procedure at age 12.  He indicated he had experienced difficulty with exertion at that time and was better after surgery.  An electrocardiogram revealed increased voltage and normal sinus rhythm.  There were non-significant ST-T changes.  The assessment was that the cause of the present problem was unclear.  The pain was said to be atypical.  

On VA general medical examination in March 1993, the Veteran reported no particular continuing problem with his heart.  It was indicated a murmur was sometimes present.  The diagnosis was history of heart valve surgery, with recent electrocardiograms showing left ventricular hypertrophy.  

Based on the evidence summarized above, the RO concluded in May 1994 that new and material evidence had not been received, and the claim for service connection for heart disease remained denied.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence received since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The additional evidence includes statements from a private and VA physicians.  In August 2004, H.R.W., M.D., related he had treated the Veteran for posttraumatic stress disorder (PTSD) at the VA until he established a private practice in 2001.  He asserted the Veteran was uniquely vulnerable to the development of stress-related medical illness.  He observed that an electrocardiogram demonstrated left ventricular hypertrophy.  He stated that in his experience, severe, ongoing emotional stress, such as is seen in PTSD, is a significant contributor to cardiovascular disease and was more likely than not a significant contributing factor regarding the Veteran's cardiovascular problems.  He provided a similar statement in March 2007, by which time he was again working for the VA.

The additional evidence demonstrating the Veteran has heart disease that is related to a service-connected disability establishes an element of service connection which was missing at the time the claim was previously denied.  Accordingly, the Board concludes that new and material evidence has been received to reopen the claim for service connection for heart disease.

Based on the foregoing, the Board finds that the additional evidence received subsequent to the May 1994 rating decision, when considered in conjunction with the record as a whole, is not cumulative or redundant of the evidence of record at the time of the previous determination.  Thus, having determined that new and material evidence has been received, the claim for service connection for heart disease is reopened, and the Board will address the matter on the merits.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war, and cardiovascular disease becomes manifest to a degree of 10 percent or more within one year following termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

In addition to the evidence summarized above, the following additional evidence is of record.  

When hospitalized by the VA from September to October 1982, it was noted the Veteran continued to complain of atypical chest pain.  It was reported the pain was evaluated with an in-hospital work-up in 1981, with a normal cardiac catheterization, and the assessment was the chest pain was not cardiac in origin.  

VA outpatient treatment records show that cardiac catheterization in August 1995 again revealed normal coronary arteries.  It was stated his chest pain was of non-cardiac etiology.  In March 2003, the Veteran was seen with angina symptoms occurring at rest with emotional strain.  He had no symptoms with exertion, which made coronary artery disease with ischemia less likely, but possible.   A cardiac perfusion study in April 2003 revealed no evidence of infarction or ischemia.  There was normal left ventricular systolic function.  

A VA examination was conducted in September 2006.  The examiner noted he reviewed the claims folder.  An electrocardiogram that month revealed sinus bradycardia, minimal voltage criteria for left ventricular hypertrophy (possibly a normal variant), ST and T wave abnormality, consider anterolateral ischemia, consider myocardial disease.  The examiner commented there was no evidence on this study of myocardial infarction, but it was wholly consistent with left ventricular hypertrophy.  A chest X-ray revealed heart size was normal.  The diagnoses were hypertensive cardiovascular disease with electrocardiographic evidence for left ventricular hypertrophy, without current evidence of left ventricular systolic or diastolic dysfunction, normal sinus rhythm, sinus bradycardia, without evidence for conduction delay or cardiac dysrhythmia.  The examiner commented that by symptoms, the Veteran does not presently have evidence to suggest myocardial ischemia or abdominal angina, but had had a prior stroke which would not be unexpected in hypertension.  He added it was less likely as not that some part of the Veteran's cardiovascular disorder was due to PTSD. 

A cardiac ultrasound in October 2006 revealed normal systolic function; no hypertrophy; no regurgitation of the aortic valve, no pulmonary hypertension, no pericardial effusion and no valvular heart disease.  

In a March 2007 statement, the Veteran's treating VA psychiatrist asserted that the Veteran's active, chronic and severe PTSD had impacted his physical health, to include his cardiovascular health.  

In a March 2007 letter, the physician who wrote the August 2004 letter responded to the conclusion of the September 2006 VA examination that the Veteran's cardiovascular disorder was not due to PTSD.  The VA physician acknowledged in March 2007 that a direct causative relationship between PTSD and cardiovascular disease cannot be pathophysiologically demonstrated, but that it was true that severe dysfunction in life management definitely contributed to the development of such illness.  He observed that studies indicated the correlation between PTSD and early death from a number of causes, include cardiovascular disease.  He concluded that more likely than not, a significant part of the Veteran's cardiovascular disease was due to his PTSD.  

In April 2008, the VA examiner who conducted the September 2006 examination reviewed the claims folder and medical records.  He stated that the various studies of the heart were consistent and revealed no evidence of ischemia or infarction and normal left ventricular function.  He pointed out the records showed the Veteran's ventricular septal defect was closed prior to service.  Based on a review of the record, the examiner commented there was no suggestion that the closure of the ventricular septal defect was defective in any way.  The record also showed that the Veteran's chest pain was of non-cardiac etiology, as multiple studies assessing coronary artery disease showed no evidence of ischemia or infarction, and the coronary arteries did not have any flow limiting lesions.  Thus, he concluded there was no evidence whatever that the Veteran had coronary artery disease or infarction or ischemia secondary to any drug use, and that there was no disease that could be aggravated.  He added there was no evidence that coronary artery disease, valvular heart disease, non-hypertensive cardiomyopathy and arrhythmias were present.  The VA physician specifically noted he reviewed the opinions supporting the Veteran's claim.  

VA outpatient treatment records show the Veteran complained of exertional chest pain in March 2009.  The assessment was new exertional chest pain, so and peripheral swelling, concerning for new congestive heart failure versus unstable angina.  

The Veteran was afforded a VA examination of the heart in May 2010.  The examiner summarized the findings, to include reports from 1975 to 2009.  He stated that upon a review of all echocardiograms of record, there was no evidence that he had left ventricular hypertrophy at any time.  He added that the myocardial perfusion study in November 2007 showed no evidence of coronary artery disease.  He related he had reviewed the electrocardiograms performed at VA facilities and there was no evidence on any of them of myocardial infarction.  There were consistent abnormalities suggesting left ventricular hypertrophy mentioned at least six times (including by the May 2010 examiner), but he observed this illustrated that an electrocardiogram is a poor technique to assess the presence or absence of left ventricular hypertrophy.  Ultrasound examination/echocardiogram is the far more sensitive, specific and accurate test and disclosed no evidence of left ventricular hypertrophy.  The most recent chest X-ray was in March 2009 and showed normal heart size.  The pulmonary vasculature showed no engorgement, no infiltrates or effusion and no nodules.  There was no evidence of cardiac disease.  The examiner further noted that he found no evidence in the extensive claims folder of any documentation of a myocardial infarction at any time.  In addition, there was no evidence of heart failure, cardiomyopathy, valvular heart disease, arrhythmias, abdominal angina or claudication.  

The diagnoses were hypertension, well controlled; no evidence of coronary artery disease, valvular heart disease, cardiac dysrhythmia or conduction delay; and atrial septal defect.  The examiner commented that the atrial dilation was compatible with hypertension and does not imply an additional form of heart disease.  He stated there was no diagnosed active heart condition other than hypertension and, therefore, no evidence of aggravation of a nonservice-connected ventricular septal defect.  He added that the septal defect closed in the past was congenital heart disease with no current evidence of any effect on the Veteran's health.  He added that in this case, the left atrium was mildly enlarged, and this was attributable to hypertension causing some impairment in diastolic filling of the left ventricle, without left ventricular hypertrophy.  The findings were due to hypertension.  With respect to whether the medical evidence indicated left ventricular hypertrophy, he acknowledged that electrocardiograms were repeatedly interpreted (correctly) as showing voltage criteria for it.  He reiterated that such testing is the least reliable form of testing for diagnosing left ventricular hypertrophy.  He pointed out that echocardiograms in 2006 and 2009 showed no evidence of left ventricular hypertrophy.  He commented there was no evidence of aggravation of any part of the Veteran's ventricular septal defect.  Finally, he noted there was no diagnosed heart condition and, therefore, no evidence of aggravation by the service-connected hypertension.  

The Board acknowledges the opinions of record to the effect that stress resulting from PTSD caused or contributed to the Veteran's heart disease.  One opinion specifically noted that electrocardiograms demonstrated the Veteran has left ventricular hypertrophy.  It is significant to point out, however, that VA examinations in September 2006 and May 2010 specifically concluded the Veteran did not have heart disease.  The Board notes that the examiner in May 2010 acknowledged that electrocardiogram findings did suggest left ventricular hypertrophy.  He explained that other, more specific tests, including echocardiograms, are more accurate and disclosed no evidence of left ventricular hypertrophy.  The examiner, therefore, provided a rationale for his conclusion that the Veteran did not have cardiovascular disease.  The Board finds, therefore, that this opinion is of greater probative value than the statements supporting the Veteran's claim.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  

The Board concludes, accordingly, that the preponderance of the evidence is against the claim for service connection for heart disease.

	Earlier effective date-service connection 

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

The RO granted service connection for edema of each lower extremity effective March 27, 2009, apparently the date he contacted a VA medical facility by telephone and reported he had bilateral ankle swelling.  He was seen four days later and complained of ankle swelling and fatigue for two weeks.  An examination revealed 1+ pitting edema to the upper ankles.  The assessment was peripheral swelling.  The pertinent diagnosis on the May 2010 VA examination was hepatitis C, manifested by ascites and massive lower extremity edema.

The record establishes that the initial indication of edema of the lower extremities was in March 2009.  Since the Veteran did not file a claim within one year of his separation from service, there is no basis for an earlier effective date.  The Board points out the current effective date is based on the date the Veteran telephoned the VA and reported complaints consistent with edema even though service connection had not already been established for such disability.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (Since the appellant had not been granted service connection for his anxiety disorder, the mere receipt of medical records cannot be construed as an informal claim).  There is no basis, therefore, on which an earlier effective date may be assigned.  Accordingly, the Board finds that March 27, 2009 is the proper effective date for the award of service connection for edema of each lower extremity.

	Earlier effective date-increased rating for hepatitis C 

Except as otherwise provided, the effective date of an award of an increase shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

A 60 percent rating is assigned for hepatitis C (or non-A, non-B hepatitis) with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 20 percent evaluation may be assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 10 percent evaluation may be assigned for intermittent fatigue, malaise, and anorexia or, incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-montyh period.  When nonsymptomatic, a noncompensable evaluation may be assigned.  38 C.F.R. § 4.114, Diagnostic Code 7354.

A 70 percent evaluation may be assigned for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis with a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks.  A 50 percent evaluation may be assigned with a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis).  A 30 percent evaluation may be assigned with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss.  A 10 percent evaluation may be assigned for symptoms such as weakness, anorexia, abdominal pain, and malaise.  38 C.F.R. § 4.114, Diagnostic Code 7312.

VA outpatient treatment records show that in March 2010, the Veteran's liver function tests were "ok."  

The Veteran was examined by the VA on May 26, 2010.  He denied nausea and vomiting, but admitted to abdominal cramping, abdominal distention with ascites and lower extremity edema, and poor appetite.  There was no recent fever or difficulty maintaining his weight.  On examination, the abdomen was distended and tight. The examiner was unable to assess liver size.  There was edema from the hips down to the toes.  There was no evidence of jaundice.  The pertinent diagnosis was hepatitis C, currently manifested by ascites and massive lower extremity edema.  

In a July 2010 addendum, the examiner summarized the Veteran's clinic visits from June 2009 to May 2010.  He stated that from June to December 2009, the Veteran's chief complaint revolved around edema, which was due to hypoalbuminemia.  He noted the terms fatigue, malaise, anorexia, right upper quadrant pain, and the requirement for bed rest necessitating attention by a physician were not mentioned.  The examiner related that the Veteran was seen for edema in from February to April 2010.  He stated that a progress note dated May 10, 2010, the Veteran reported low energy, exhaustion, that he collapses at night, poor sleep and that he was tired.  

VA outpatient treatment records show the Veteran was seen in April 2011.  The examiner reviewed the Veteran's records and noted he first complained of edema and fatigue in March 2009.  When evaluated during the spring of 2009, the initial impression was the Veteran's symptoms might have a cardiac source.  However, an echocardiogram in April 2009 showed normal systolic function and no changes in the septal defect.  Serum albumin in March 2009 had dropped to 3.0 and a liver ultrasound in February 2009 showed fatty liver and hepatocellular disease.  The assessment was hepatitis C.  The examiner commented the Veteran had evidence of hepatocellular disease from hepatitis C.  He commented it was clear that the Veteran's symptoms of fatigue and edema began in early 2009 and the cause was the progression of liver disease (and not to a cardiac condition).  

Under the circumstances, resolving reasonable doubt in the Veteran's favor, the Board finds that the telephone call by the Veteran on March 27, 2009, in which he reported ankle swelling, to be the proper effective date for the award of a 50 percent evaluation for hepatitis C.  As noted above, a VA physician asserted this represented the progression of the Veteran's liver disease.  

The record establishes that ascites were first documented on the VA examination conducted on May 26, 2010.  The VA treatment records from 2009 to 2010 do not show the Veteran experienced incapacitating episodes, fatigue, malaise or anorexia.  Thus, May 26, 2010, the date it was factually ascertainable that the Veteran's hepatitis C had increased in severity, is the proper effective date for the award of a 50 evaluation for it.   

	Special monthly compensation 

Special monthly compensation on the basis the Veteran is housebound was granted by the RO in a July 2010 rating decision.  In his notice of disagreement submitted the following month, the Veteran referred to the amount he was receiving.  In an October 2014 statement, the Veteran asserted that given the number of his dependents, his monthly rate should be higher.

There is nothing in the record suggesting the Veteran is alleging that he should be awarded a higher level of special monthly compensation.  The record indicates the Veteran has a spouse and three children, and he is being paid accordingly.  He is not disputing the number of dependents; rather he simply argues he should be getting more money.  The amount is set by regulation and the record reflects he is being paid for the appropriate number of dependents and the amount he receives is proper.  Accordingly, his claim must be denied.



ORDER

Service connection for heart disease is denied.

An effective date for the grant of service connection for edema of the right lower extremity or the left lower extremity prior to March 27, 2009 is denied.

An effective date of March 27, 2009 for an award of a 50 percent evaluation for hepatitis C prior to May 26, 2010 is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits.  

Entitlement to increased payments of special monthly compensation is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


